Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 21, 2019

                                    No. 04-18-00899-CV

  Jennifer L. ZUNIGA, Individually and as Judgment Creditor and on Behalf of Christopher J.
                                          Medina,
                                        Appellants

                                              v.

               FARMERS TEXAS COUNTY MUTUAL INSURANCE CO.,
                                Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI11445
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       The second motion for extension of time to file appellant’s brief is hereby GRANTED.
Time is extended to February 22, 2019.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court